Title: To John Adams from the Marquis de Lafayette, 25 May 1788
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            My dear Sir
            Paris May the 25th [1788]
          
          I Will not Enter on a detail of European Affairs, Still less So of our trouble in france, as M. Barret will tell You What Has Happened Since You Embarked— Governement Have Made a Great Effort— I think it will Be like Turnus’s Big Stone in the Æneïd— for the present the Parliaments are Put to the Rout, But Rallying Again under Cover of public Opinion, which you know Has a Great force in this Country— M. jefferson Has Sent all publications which no doubt will Be Printed
          Give me leave to introduce to You M. de warville a Man of letters and M. de [Verriere] an officer who are travelling through the United states, and whom I Recommend to You
          I give you joy, My dear Sir, on the Happiness you Have to live Again on the land of liberty, in the Good town of Boston, and Among our friends to whom I Beg You to present My Best Compliments— Md̃e de lafayette joins in Affectionate Compliments to You and mr̃s Adams and the Rest of the family— Remember me Most Affectionately to M. Sam. Adams and family— with Great Regard and Attachement I Have the Honour to Be / My dear Sir / Your obedient humble / Servant
          
            lafayette
          
        